                 Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 1 of 15
                                                                   FILED IN CLERK'S OFFICE
                                                                              U.S.D.C. - Gainesville

                                                                                 JAN 2 8 2019
                                                                           JAM      . HATTEN, Clerk
                                                                           By:
                                                                                          Deputy Clerk
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                  GAINESVILLE DIVISION

             JULIO CESAR ROJAS-
             GUEVARA,

                   Plaintiff,
                                                              CIVIL ACTION NO.
                   v.                                         2:17-CV-00255-RWS

             HEATHER N. DUNN,
             Individually, JESSICA MASON,
             Individually, and JOHN DOE,
             Individually.

                   Defendants.

                                                 ORDER

                   This is a case of mistaken identity. On November 25, 2015, Plaintiff

             Julio Cesar Rojas-Guevara was arrested and charged with statutory rape—a

             crime he did not commit. As a result, Plaintiff spent nearly two months in jail.

             Four months later, after realizing the mistake, the prosecutor entered a nolle

             prosequi. Plaintiff is now suing that prosecutor, Heather N. Dunn, and an

             investigator with her office, Jessica Mason, alleging that they are responsible

             for Plaintiff's unlawful arrest and detention.

                   Plaintiff filed his Complaint on November 24, 2017. Both Defendants

             Dunn and Mason filed Motions to Dismiss [6]&[7]. More recently, Plaintiff



AO 72A
(Rev.8/82)
                  Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 2 of 15




             filed a Motion for Leave to Amend the Complaint [15]. Those three motions

             are now before the Court. After reviewing the record, the Court enters the

             following Order.

             I.    Motion for Leave to Amend [15]

                   On May 25, 2018, in response to Defendants' motions to dismiss,

             Plaintiff moved for leave to amend his Complaint. Plaintiff wishes to include

             additional facts that he believes rectify the shortcomings Defendants identified

             in their dispositive motions. Both Defendants responded to Plaintiffs motion,

             arguing that the proposed Complaint suffers from the same flaws as the

             original. Plaintiff has not filed a reply.'

                   A.     Allegations in the Proposed Amended Complaint

                   In 2009, police officers in Cumming, Georgia, responded to a call

             announcing that a 14-year-old girl, "K.N.," who had been reported as a

             runaway was found. (Proposed First Am. Compl. ("Am. Compl."), Dkt. [15-1]

             411 9.) K.N. told officers she had been with two Hispanic males and that she had

             sexual intercourse with one of them—a 21-year-old named Ceasar Rojas. (Id.


                      Plaintiff did, however, file responses to Defendants' motions to dismiss,
             (DU. [11, 12]). Some of the arguments made in those submissions are applicable to
             the proposed Complaint, and the Court has evaluated them.

                                                       2


AO 72A
(Rev.8/82)
                 Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 3 of 15




             Irg 9-12.) K.N. explained that she had been at Rojas's house, and she gave

             officers the address, (Id. ¶f 11-13,16.) K.N. also said that she knew Rojas's

             phone number, that he drove a white truck, and that he had a "scar on his

             hand." (Id If 16.)

                   A week later, Officer Zimbardi with the City of Cumming Police

             Department swore out a warrant for the arrest of Ceasar Rojas on charges of

             statutory rape. (Id. II 17.) Though sparse on identifying characteristics, Officer

             Zimbardi's affidavit included the address given by K.N. and labeled Rojas's

             race as "H." (Id.)

                   Ceasar Rojas was never arrested. But in the fall of 2015, Defendants

             Dunn and Mason set out to find and indict him for the 2009 statutory rape of

             K.N. (Id. ¶ 18.) Their information about Rojas was limited, as Defendants

             knew only "his alleged name, his last known home address and the type of car

             that he drove in 2009." (Id.)

                   During their search, Defendants found Plaintiff's name in a government

             database. (Id. If 19.) Aside from being Hispanic and having the name "Rojas,"

             Plaintiff had nothing in common with Ceasar Rojas. (Id.) Nevertheless,

             Defendants ignored the discrepancies and proceeded to make a series of

                                                     3


AO 72A
(Rev.8/82)
                  Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 4 of 15




             deductions that linked the two. (Id. If 21)2      Defendants, for instance, deduced

             that Rojas still lived in Cumming but that he moved to a different address, that

             Plaintiff and Rojas were close enough in age, and that the differences in their

             names were inconsequential. (Id.) Defendants did not interview any witnesses

             in reaching these conclusions or otherwise investigate beyond their initial

             search. (Id.¶f 20, 22.) Yet, Defendant Dunn elected to purse Plaintiff's arrest,

             and Defendant Mason knew that she would, but failed to intervene, (Id.

              24-26.)

                    In November 2015, the Forsyth County District Attorney's Office

             obtained an indictment against Plaintiff for the statutory rape of K.N. (Id.

              25.) Defendant Dunn then applied for a bench warrant. (Id. ¶ 26.) Later that

             month, Plaintiff was arrested pursuant to the warrant after he was pulled over

             while driving. (Id. 1127.) As a result, Plaintiff spent nearly two months in jail

             before being released on bond. (Id. ¶ 28.) In April 2016, Defendant Dunn



                    2  Plaintiff goes on to detail the differences as follows: "[T]hey have different
             names and lived at different addresses. Ceasar Rojas has a brother named Antonio,
             and [Plaintiff] has a sister named Anayell, but no brother." (Am. Compl., Dkt. [15-1]
             ¶ 24.) Plaintiff also alleges that he had no association with the cars described in the
             records from 2009. (Id. ¶ 21.) And according to Plaintiff, Defendants were aware of
             these differences. (Id,1f24.)

                                                         4


AO 72A
(Rev.8/82)
                  Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 5 of 15




             entered a nolle prosequi. (Id. ¶ 29.) It said, "[a]fter a thorough investigation, it

             has become known to the State that the Ceasar Rojas named in the above-styled

             case is not the same Ceasar Rojas who committed the offense of Statutory Rape

             in 2009." (Id.) The court immediately dismissed the case, (Id. If 29), and on

             November 24,2017, Plaintiff filed this lawsuit, (Dkt. [1]). Plaintiff now moves

             to amend his Complaint. The proposed Amended Complaint includes three

             causes of action against both Defendants under 42 U.S.C. § 1983 for violation

             of Plaintiff's rights under the Fourth and Fourteenth Amendments (Counts

             1-3), as well as related state-law claims against Defendant Mason (Counts

             4-6).

                     B.    Legal Standard

                     Under Rule 15(a)(1) of the Federal Rules of Civil Procedure, a party may

             amend a pleading once as a matter of right within twenty-one days after service

             of the pleading, or, if the pleading requires a response, within twenty-one days

             after service of a responsive pleading or motion filed under Rule 12(b), (e), or

             (f). Otherwise, under Rule 15(a)(2), the party must seek leave of court or the

             written consent of the opposing parties to amend. Rule 15(a)(2) directs the

             Court, however, to "freely give leave when justice so requires." Yet, despite

                                                       5


AO 72A
(Rev.8/82)
                  Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 6 of 15




             this instruction, leave to amend is "by no means automatic." Layfield v. Bill

             Heard Chevrolet Co., 607 F.2d 1097, 1099 (5th Cir. 1979).3 The trial court has

             "extensive discretion" in deciding whether to grant leave to amend. Campbell

             v. Emory Clinic, 166 F.3d 1157, 1162 (11th Cir. 1999). A trial court may

             choose not to allow a party to amend "when the amendment would prejudice

             the defendant, follows undue delays, or is futile." Id. A claim is futile if it

             cannot withstand a motion to dismiss. Fla. Power & Light Co. v. Allis

             Chalmers Corp., 85 F.3d 1514, 1520 (11th Cir.1996); see Burger King Corp. v.

             Weaver, 169 F.3d 1310, 1315 (11th Cir.1999) (futility is another way of saying

             "inadequacy as a matter of law"). In other words, leave to amend will be

             denied "if a proposed amendment fails to correct the deficiencies in the

             original complaint or otherwise fails to state a claim." Mizzaro v. Home Depot.,

             Inc., 544 F.3d 1230, 1255 (11th Cir. 2008).

                   C.     Analysis

                   Defendants Dunn and Mason oppose Plaintiff's motion on the basis that

             the proposed amendments are futile. The Court will, therefore, examine the


                   3  In Bonner v. City of Prichard, the Eleventh Circuit Court of Appeals adopted
             as binding precedent all decisions of the former Fifth Circuit decided before October
             1,1981. 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                                       6


AO 72A
(Rev.8/82)
                 Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 7 of 15




             claims against each Defendant to determine whether they could survive a

             motion to dismiss, See Amick v. BM & KM, Inc., 275 F. Supp. 2d 1378, 1381

             (N.D. Ga. 2003) ("[A]mendment is futile when the allegations of the proffered

             complaint would be unable to withstand a motion to dismiss.") (citing

             Vanderberg v. Donaldson, 259 F.3d 1321, 1326-27 (11th Cir. 2001)).

                          1.    Defendant Dunn

                   The proposed Amended Complaint enumerates three causes of action

             against Defendant Dunn under 42 U.S.C. § 1983: one under the Fourteenth

             Amendment entitled "Deprivation of Liberty" (Count 1); and two under the

             Fourth Amendment for unlawful seizure (Count 2) and malicious prosecution

             (Count 3).

                   Section 1983 says,

                      Every person who, under color of any statute, ordinance,
                      regulation, custom, or usage, of any State or Territory or the
                      District of Columbia, subjects, or causes to be subjected,
                      any citizen of the United States or other person within the
                      jurisdiction thereof to the deprivation of any rights,
                      privileges, or immunities secured by the Constitution and
                      laws, shall be liable to the party injured in an action at law,
                      suit in equity, or other proper proceeding for redress. . . .

             To prevail on a claim under § 1983, then, a plaintiff must show two things: "(1)


                                                     7


AO 72A
(Rev.8/82)
                  Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 8 of 15




             that the act or omission deprived plaintiff of a right, privilege or immunity

             secured by the Constitution or laws of the United States, and (2) that the act or

             omission was done by a person acting under color of law." Marshall Cty. Bd.

             of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993)

             (quoting Bannum, Inc. v. City of Ft. Lauderdale, 901 F.2d 989, 996-97 (11th

             Cir. 1990)).

                   Defendant Dunn—an assistant district attorney—argues Plaintiff's

             § 1983 claims fail because she is entitled to absolute prosecutorial immunity.

             The Court agrees. Prosecutorial immunity creates absolute immunity for

             conduct that is "intimately associated with the judicial phase of the criminal

             process." Imbler v. Pachtman, 424 U.S. 409, 430 (1976) (applying the "well

             settled" rule of prosecutorial immunity to a § 1983 claim). This immunity

             applies even in the context of "wrongful or malicious" conduct and includes

             egregious behavior such as "filing an information without investigation, filing

             charges without jurisdiction, filing a baseless detainer, offering perjured

             testimony, suppressing exculpatory evidence," etc. Hart v. Hodges, 587 F.3d

             1288, 1295 (11th Cir. 2009); see also Fullman v. Graddick, 739 F.2d 553,

             558-59 (11th Cir. 1984) (finding prosecutorial immunity barred § 1983 claims

                                                     8


AO 72A
(Rev.8/82)
                 Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 9 of 15




             arising out of prosecutor's alleged signing of an arrest warrant without

             probable cause, withholding material evidence, and participating in conspiracy

             to proffer perjured testimony).

                   Determining if absolute immunity applies involves a functional

             approach. The Court must look to "the nature of the function performed, not

             the identity of the actor who performed it." Buckley v. Fitzsimmons, 509 U.S.

             259, 269 (1993). Prosecutors are only immune for actions related to their role

             as advocates. Jones v. Cannon, 174 F.3d 1271, 1281 (11th Cir. 1999). This

             includes, of course, "initiating a prosecution and [] presenting the State's case,"

             Imbler, 424 U.S. at 431, but also "extends to a prosecutor's acts undertaken . . .

             in preparing for the initiation of judicial proceedings or for trial," Jones, 174

             F.3d at 1281. By contrast, a prosecutor is not entitled to absolute immunity if

             performing "investigative functions normally performed by a detective or

             police officer." Buckley, 509 U.S. at 273.

                   As an initial matter, Dunn's obtaining a bench a bench warrant

             undeniably fell within her role as an advocate. See Kalina v. Fletcher, 522 U.S.

             118, 129 (1997) (holding that a prosecutor's preparation and filing of an

             information and a motion for an arrest warrant are protected by absolute

                                                      9


AO 72A
(Rev.8/82)
                Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 10 of 15




             immunity);4 Imbler, 424 U.S. at 431 (absolute immunity for initiating a

             prosecution); Smithy. Sellers, No. 517CV00497CARCHW, 2018 WL

             2424141, at *4 (M.D. Ga. Mar. 14, 2018) (prosecutor's securing a bench

             warrant entitled to absolute immunity). However, the proposed Complaint is

             transparent in its attempt to characterize other conduct as investigatory or

             preliminary and thus beyond the reach of prosecutorial immunity. Specifically,

             Plaintiff alleges that Dunn applied for a bench warrant after finding Plaintiff's



                    4   In Plaintiff's response to Dunn's motion to dismiss he cited Kalina for the
             proposition that a prosecutor who personally vouches for the truthfulness of facts in
             support of an application for an arrest warrant does not enjoy absolute immunity for
             constitutional violations stemming from that conduct. (Pl.'s Br. In Opp. To Def.
             Dunn's Mot. To Dismiss, Dkt. [11] at 17-18.) That is a correct statement of the law,
             but it is also inapposite given that the original Complaint had no allegations
             suggesting that Dunn's own testimony underpinned the bench warrant. Now,
             however, in the proposed Complaint, Plaintiff alleges that "Dunn swore to the truth of
             the[] facts" in the warrant application. (Am. Compl., Dkt. [15-1] II 26.) Yet despite
             Plaintiff's efforts, Kalina's "complaining witness" exception to prosecutorial
             immunity is still not controlling. Unlike Kalina, Dunn did not seek a bench warrant
             until after the District Attorney's office obtained an indictment against Plaintiff. (Id.
             ¶ 25.) In Georgia, an indictment must be returned by a grand jury, presupposing
             probable cause that the individual indicted in fact committed the offense alleged.
             0.C.G.A. § 17-7-54. And so, the bench warrant obtained by Dunn is fundamentally
             different than the "Certification for Determination of Probable Cause" for an arrest
             warrant at issue in Kalina. Kalina, 522 U.S. at 121; see also Holden v. Sticher, 427 F.
             App'x 749, 753 (11th Cir. 2011) (describing the format of a Georgia bench warrant
             and finding it more similar to the "information and motion for an arrest warrant in
             Kalina, both protected by absolute immunity, rather than a personal attestation to the
             truth of averments in a supplementary certification").

                                                        10


AO 72A
(Rev.8/82)
                 Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 11 of 15




             name in a database and making a series of "deductions" that linked him to the

             2009 statutory rape of K.N., all while overlooking available evidence that

             would have made clear Plaintiff and Ceasar Rojas were not one-in-the-same.

             Assuming the allegations against Dunn are adequate—which, the Court notes,

             is far from sett1ed5—then Plaintiff's claims against her would still fail. In

             essence, Plaintiff has attacked, not what Dunn did before obtaining a bench

             warrant, but what she did not do. In other words, Plaintiff's claims are based

             on the lack of investigatory actions taken by Dunn after she found Plaintiff's

             name in the government database. Yet, a prosecutor is absolutely immune from

             liability for failing to investigate a suspect before filing charges. See Hart, 587

             F.3d at 1295; see also O'Connor v. Nevada, 686 F.2d 749, 750 (9th Cir.1982)

             (per curiam), aff g 507 F.Supp. 546, 548-49 (D.Nev.1981) (holding that a

             prosecutor is immune from liability for failure to investigate adequately the

             accusations against a defendant before charging). And to the extent Plaintiff

             attempts to premise his claims on the act of conducting a database search,

             itself, the Court finds that position unpersuasive. Like the prosecutor


                    5  Dunn also argues that the allegations in the proposed Complaint fail to state a
             viable claim against her. However, the Court need not address this argument because
             the immunity issue is dispositive.
                                                        11


AO 72A
(Rev.8/82)
                 Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 12 of 15




             defendant in another case, there are no allegations that Dunn ever "left [her]

             normal work environment. [She] did not go to the scene of a crime, nor did

             [she] participate in a search. All [she] did was obtain and examine information

             that was readily available to anyone."6 Rivera v. Leal, 359 F.3d 1350, 1353

             (11th Cir. 2004); see also Mullinax v. McElhenney, 817 F.2d 711, 715 (11th




                    6  It appears from the proposed Complaint, that Plaintiff attempts to skirt this
             result by including the qualification that some of the databases "limit accessibility to
             law enforcement officials only." (Am. Compl., Dkt. [15-1] If 19.) Still, there is no
             reasonable inference that basic information about Plaintiff—i.e., his name, address, and
             a few physical characteristics (which Plaintiff alleges is all that Defendants found and
             relied upon)—was not readily available to those outside of law enforcement. And
             even if the databases were not accessible by the public, merely "finding" Plaintiff's
             name entails, at best, a minimal amount of investigation—indeed, probably less than
             researching and pulling driving records, see Rivera, 359 F.3d at 1352. (See also Am.
             Compl., Dkt. [15-1] ¶ 20 ("To confirm that they had the right person, the defendants
             did not investigate beyond their name search in the government database(s)").)
             Furthermore, like Rivera, there is no suggestion that Dunn "was trying to establish
             probable cause to arrest [Plaintiff]." Rivera, 359 F.3d at 1353. Rather, according to
             the proposed Complaint, Defendants took these actions in furtherance of their effort
             "to indict the person known as `Ceasar Rojas' for the 2009 statutory rape of K.N."
             (Am. Compl., Dkt. [15-1] ig 18 (emphasis added).) "A prosecutor's role as an
             advocate necessarily entails the development and evaluation of a case prior to the
             formal initiation of a prosecution." Mullinax v. McElhenney, 817 F.2d 711, 715 (11th
             Cir. 1987). Thus, the Court finds that Dunn's search-related activities are better
             characterized as part of her role as an advocate for the state, not as an investigator. It
             is worth adding though, that even were those actions investigatory, Dunn's later
             conduct in obtaining a bench warrant without further scrutiny would nonetheless be
             shielded by prosecutorial immunity. And the Court is unaware of any authority
             recognizing that the mere unearthing of someone's identifying information violates
             the Constitution.

                                                        12


AO 72A
(Rev.8/82)
                 Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 13 of 15




             Cir. 1987) ("A prosecutor is entitled to absolute immunity for the factual

             investigation necessary to prepare a case[.]"). Thus, the Court finds that Dunn

             functioned as an advocate (not an investigator) at all relevant times. As a

             result, prosecutorial immunity shields her actions from suit, and for this reason

             Plaintiff's proposed amendments are futile as they relate to Defendant Dunn.

                          2.    Defendant Mason

                   Defendant Mason argues that the proposed Complaint is futile because it

             fails to state a claim against her. Indeed, apart from the caption and

             introduction of Mason as an investigator for the Forsyth County District

             Attorney's Office, Plaintiff names Mason only once in the body of the

             proposed Complaint. There, Plaintiff says, "Mason knew that Dunn would use

             [Plaintiffs] identifying information to indict him and apply for an arrest

             warrant in his name, but she failed to intervene to stop Dunn." (Am. Compl.,

             Dkt. [15-1] lj 24.) The proposed Complaint lacks allegations suggesting that

             Mason played any meaningful role in Plaintiffs indictment, arrest, or

             prosecution or the events leading up to those things. Without such allegations,

             Plaintiff cannot sustain her claims against Defendant Mason. Thus, the Court




                                                    13


AO 72A
(Rev.8/82)
                   Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 14 of 15




             finds that these claims, as stated in the proposed Complaint, are futile.'

             II.    Motions to Dismiss [6]&[7]

                    Before Plaintiff sought leave to amend, Defendants moved to dismiss the

             original Complaint under Rule 12(b)(6) of the Federal Rules of Civil

             Procedure. To withstand a motion to dismiss, "a complaint must contain

             sufficient factual matter, accepted as true, to 'state a claim to relief that is

             plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

             Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                    Having resolved that Plaintiff's Complaint would not survive a motion to

             dismiss even with the proposed amendments, the Court necessarily finds the

             original Complaint legally deficient. See Part I, supra; see also Kivisto v.

             Soifer, 587 F. App'x 522, 524 (11th Cir. 2014) ("The district court may dismiss

             a complaint with prejudice on the basis of the immunity defense if a Rule


                    7   The Court further notes that were it to construe the proposed Complaint so
             liberally as to attribute all of the actions to both Defendants, Mason would likely be
             entitled to prosecutorial immunity. Indeed, the fact that Mason is an investigator as
             opposed to an actual prosecutor is inconsequential. It is well-settled that the
             determination of whether prosecutorial immunity applies turns on "the nature of the
             function performed, not the identity of the actor who performed it." Forrester v.
             White, 484 U.S, 219, 228 (1988). Thus, if Dunn and Mason both committed the
             actions (and inactions) attributed to "defendants," each of them would be entitled to
             absolute prosecutorial immunity for the reasons stated above.
                                                        14


AO 72A
(Rev.8/82)
                 Case 2:17-cv-00255-RWS Document 18 Filed 01/28/19 Page 15 of 15




             12(b)(6) motion demonstrates that the complaint, with all of its allegations

             accepted as true, indisputably establishes the factual foundation of the

             defense."). Indeed, aside from parsing down Plaintiff's causes of action, the

             proposed Complaint includes more factual allegations than the original. Even

             with such additions, Plaintiff's claims fail as a matter of law. Accordingly, for

             the reasons stated in Part I, supra, Defendants' motions are GRANTED.

                                               Conclusions

                   As described above, Plaintiff's Motion for Leave to Amend the

             Complaint [15] is DENIED. Defendant Dunn's Motion to Dismiss [6] and

             Defendant Mason's Motion to Dismiss [7] are GRANTED. Plaintiffs' claims

             are DISMISSED. The Clerk is DIRECTED to close the case.

                   SO ORDERED, this       Z r day of January, 2019.


                                                    PJCHARU W. STORY
                                                    UNITED STATES DISTRICT JUDGE




                                                     15


AO 72A "
(Rev.8/82)
